                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.1 Page 1 of 15



                              1     COHELAN KHOURY & SINGER
                                    Isam C. Khoury (SBN 58759)
                              2     ikhoury@ckslaw.com
                                    Michael D. Singer (SBN 115301)
                              3     msinger@ckslaw.com
                                    Jeff Geraci (SBN 151519)
                              4     jgeraci@ckslaw.com
                                    605 C Street, Suite 200
                              5     San Diego, CA 92101
                                    Telephone: (619) 595-3001 / Fax: (619) 595-3000
                              6
                              7     FERRARO EMPLOYMENT LAW, INC.
                                    Nicholas J. Ferraro, Esq. (306528)
                              8     nick@ferraroemploymentlaw.com
                                    2305 Historic Decatur Road, Suite 100
                              9     San Diego, CA 92106
                                    Telephone: (619) 693-7727
                             10
                                    Attorneys for Plaintiff Jose Loreto, on behalf of himself
                             11     and all others similarly situated
                             12                          UNITED STATES DISTRICT COURT
COHELAN KHOURY & SINGER




                             13                      SOUTHERN DISTRICT OF CALIFORNIA
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 JOSE LORETO, on behalf of himself Case No. '19CV1366 GPC MSB
                             15 and all others similarly situated,     CLASS ACTION AND
                                                                       FLSA COLLECTIVE ACTION
                             16               Plaintiff                1. Failure to Pay Overtime Wages
                             17                                           (Fair Labor Standards Act, 29
                                       v.                                 U.S.C. §§ 201, et seq.)
                             18
                                                                       2. Failure to Pay Overtime Wages
                             19 GENERAL DYNAMICS                          (Lab. Code § 1194)
                                INFORMATION TECHNOLOGY,
                             20 INC., a Virginia Corporation; and DOES 3. Failure to Timely Pay Wages at
                                                                          Separation (Lab. Code §§ 201-
                             21 1 through 10, inclusive,                  203)
                             22                                        4. Failure to Provide Accurate
                                             Defendants.                  Itemized Wage Statements (Lab.
                             23                                           Code §§ 226(a) and (b))
                             24                                        5. Failure to Provide All Premium
                                                                          Wages (Lab. Code § 226.7)
                             25
                                                                       6. Violation of Unfair Business
                             26                                           Practices Act (Bus. & Prof. Code
                                                                          §§ 17200-17208)
                             27
                                                                        DEMAND FOR JURY TRIAL
                             28


                                                                    Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.2 Page 2 of 15



                              1           Plaintiff JOSE LORETO (“Plaintiff”), on behalf of himself, and all others
                              2     similarly situated, complains and alleges as follows:
                              3                                     INTRODUCTION
                              4           1.     This is a class and collective action against Defendant GENERAL
                              5     DYNAMICS INFORMATION TECHNOLOGY, INC. and DOES 1-10
                              6     (collectively “Defendants” or “GDIT”). Plaintiff brings this action on behalf of
                              7     himself and all other non-exempt employees of Defendant who worked in
                              8     California (“Class Members”) at any time during the four years preceding the
                              9     filing of this action through the time the time of trial (“Class Period”), and in the
                             10     United States (“Covered Employees”) at any time in the three years preceding the
                             11     filing of this action (“FLSA Class Period”).
                             12           2.     During the Class and FLSA Class Period, Defendants had a
COHELAN KHOURY & SINGER




                             13     consistent policy of that did not accurately calculate the regular rate of pay for
   605 C Street, Suite 200
    San Diego, CA 92101




                             14     non-exempt employees because it failed to add all remuneration earned, included
                             15     bonuses, cash in lieu of benefits, and other amounts, in violation of California and
                             16     federal wage and hour laws.
                             17                              JURISDICTION AND VENUE
                             18           3.     This Court has original federal question jurisdiction under 28 U.S.C.
                             19     § 1331 because this case is brought under the Fair Labor Standards Act (“FLSA”),
                             20     29 U.S.C. §§ 201, et seq. Diversity subject matter jurisdiction exists pursuant 28
                             21     U.S.C. § 1332(d)(2) as amended by the Class Action Fairness Act of 2005,
                             22     because at least some members of the proposed class have different citizenship
                             23     from some defendants, and the claims of the proposed class members exceed five
                             24     million dollars ($5,000,000) in the aggregate.
                             25           4.     Diversity of citizenship exists between Plaintiff Jose Loreto, a citizen
                             26     of California, and Defendant GDIT, a Virginia corporation.
                             27           5.     The exact damages of Plaintiff and the Class are unknown, but
                             28     Plaintiff reasonably believes they exceed $5,000,000 in the aggregate.
                                                                             -1-
                                                                    Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.3 Page 3 of 15



                              1            6.     This Court has personal jurisdiction over Defendant because
                              2     Defendant purposefully availed itself of the privilege of conducting business in
                              3     the State of California, in this judicial district.
                              4            7.     Venue is proper in this district because a substantial part of the events
                              5     and omissions giving rise to the claims occurred in this district. Venue is proper in
                              6     this district also because there is personal jurisdiction in this district over
                              7     Defendant. Presently and at all relevant times, Defendant has conducted
                              8     substantial, continuous and systematic commercial activities in this district.
                              9                                            PARTIES
                             10     A.     The Plaintiff
                             11            8.     Plaintiff Jose Loreto is over the age of 18, and at all relevant times, a
                             12     California citizen.
COHELAN KHOURY & SINGER




                             13     B.     The Defendants
   605 C Street, Suite 200
    San Diego, CA 92101




                             14            9.     Plaintiff is informed, believes, and alleges: Defendant General
                             15     Dynamics Information Technology, Inc. is a Virginia corporation, which conducts
                             16     business in the County of San Diego, was the employer of Plaintiff and Class
                             17     Members during the Class Period; and, also employed Covered Employees in
                             18     Virginia, Louisiana, Texas, Mississippi, Colorado, Georgia, and Washington, D.C.
                             19            10.    The true names and capacities, whether individual, corporate,
                             20     associate, or otherwise, of Defendants sued as DOES 1 through 10, inclusive, are
                             21     unknown to Plaintiff, who sues Defendants by such fictitious names under Code
                             22     of Civil Procedure § 474. Plaintiff is informed and believes, and alleges, each of
                             23     DOE Defendant is legally responsible in some manner for the unlawful acts
                             24     alleged. Plaintiff will seek leave of court to amend this Complaint to reflect the
                             25     true names and capacities of DOE Defendants when known.
                             26            11.    Plaintiff is informed, believes, and alleges each Defendant acted in
                             27     relation to this action as the agent of the others, carried out a joint scheme, plan or
                             28     policy, and the acts of each Defendant are legally attributable to the others.
                                                                               -2-
                                                                      Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.4 Page 4 of 15



                              1            GENERAL ALLEGATIONS APPLICABLE TO ALL CLAIMS
                              2           12.    At all times during the Class Period, Defendants conducted business
                              3     and employed Plaintiff and Class members in San Diego County, California.
                              4           13.    Plaintiff and Class members were non-exempt employees, covered by
                              5     Defendants’ policies and Industrial Welfare Commission (IWC) Wage Orders,
                              6     including 7-2001, Labor Code § 1194, the FLSA, and/or other orders, regulations
                              7     and statutes, throughout the Class Period.
                              8                              PLAINTIFF’S EXPERIENCE
                              9           14.    Plaintiff was employed by GDIT in San Diego County, California as
                             10     a Maintenance Technician, and later a Maintenance Worker, from February 2016
                             11     through the present.
                             12           15.    Plaintiff was classified as a non-exempt employee by Defendants
COHELAN KHOURY & SINGER




                             13     throughout his employment and paid cash in lieu of benefits each pay period.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14           16.    Defendants paid Plaintiff a lump sum payment of about $290 each
                             15     pay period. The payment varies based on unidentified factors and is purportedly
                             16     provided as cash in lieu of benefits. This payment is listed as “HEALTH WELF
                             17     BENEFT” on Plaintiff’s wage statements. Plaintiff believes he receives this
                             18     payment because he opted out of Defendants’ company-provided health insurance
                             19     coverage.
                             20           17.    Plaintiff further alleges Defendants may provide cash in lieu of
                             21     benefits payments to employees which may bear the same or different description
                             22     on each aggrieved employee’s wage statement.
                             23           18.    Plaintiff also receives a nominal “LTD CREDIT,” described as a
                             24     “Taxable Fringe Benefit” on his wage statements. Like the “HEALTH WELF
                             25     BENEFT,” the “LTD CREDIT” is not included in his regular rate of pay for
                             26     purposes of overtime wages, meal and rest period premium wages, and any other
                             27     wages based on the regular rate of pay. The “LTD CREDIT” is another example
                             28     of remuneration Defendants do not include in Plaintiff’s regular rate of pay.
                                                                             -3-
                                                                    Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.5 Page 5 of 15



                              1           19.   In pay periods Plaintiff earned overtime or meal and rest period
                              2     premiums, Defendants’ calculated and paid Plaintiff based only on his hourly
                              3     straight time rate, not his regular rate, which includes the “HEALTH WELF
                              4     BENEFT” and the “LTD CREDIT.” Defendants underpaid Plaintiff and Class
                              5     Members by not including all forms of remuneration, including the “HEALTH
                              6     WELF BENEFT” and “LTD CREDIT,” in the regular rate of pay from 2016
                              7     through 2019.
                              8           20.   Defendants issued wage statements to Plaintiff and, on information
                              9     and belief, other Class members, with the incorrect name and address of the legal
                             10     entity that is the employer, and inaccurately state the gross wages, total hours
                             11     worked, net wages earned, applicable hourly rates in effect and the number of
                             12     hours worked at each hourly rate. These wage statement defects are the result of
COHELAN KHOURY & SINGER




                             13     Defendants’ failure to pay overtime and meal and rest period premiums at the
   605 C Street, Suite 200
    San Diego, CA 92101




                             14     regular rate of pay, thus rendering the wage statement total amounts inaccurate.
                             15           21.   Defendants’ wage statements fail to include pay for all overtime
                             16     wages and premiums at the lawful regular rate of pay, which render the wage
                             17     statements inaccurate, incomplete, and unlawful.
                             18           22.   Many of Defendants’ wage statements, for example for the period
                             19     ending April 26, 2019, do not include the applicable hourly rates in effect and the
                             20     corresponding number of hours worked at each hourly rate, thus rendering the
                             21     wage statements inaccurate and confusing to Plaintiff and Class Members.
                             22           23.   Defendants fail to show the overtime rate payable to Plaintiff and
                             23     other similarly-situated employees on each wage statement. Defendants categorize
                             24     certain hours as “Overtime Strght Time,” state the number of hours worked in that
                             25     wage category, but fail to show the applicable hourly rate in effect for overtime.
                             26     Similarly, the wage statements show an “Overtime Premium” category, state the
                             27     number of hours worked, but fail to show the hourly rate. Defendants list under
                             28     the “Rate” section of some wage statements issued to Plaintiff numerals such as
                                                                            -4-
                                                                   Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.6 Page 6 of 15



                              1     “17.20” and “8.60” without further description, although other entries include the
                              2     symbol “$” to make clear the number refers to an amount of money.
                              3           24.    Defendants’ wage statements incorrectly state the total hours worked
                              4     by Claimant and other aggrieved employees. For example, on Claimant’s wage
                              5     statement for the pay date March 7, 2019, Defendants list “88.00” total hours
                              6     worked, but include hours listed in both the “Overtime Strght Time” and
                              7     “Overtime Premium” categories. This overstates Claimant’s hours worked. In this
                              8     pay period, for example, Claimant worked only 4.0 hours of recorded overtime,
                              9     yet total hours worked show double that amount.
                             10           25.    Defendants’ wage statement violations fail to include paid sick leave
                             11     accruals and balance in violation of California Labor Code section 246.
                             12           26.    Plaintiff is informed and believes, and alleges, Defendants knew or
COHELAN KHOURY & SINGER




                             13     should have known Plaintiff and Class Members were entitled to receive all meal
   605 C Street, Suite 200
    San Diego, CA 92101




                             14     periods or payment of one additional hour of pay at their respective regular rate of
                             15     pay when they did not receive a compliant meal period. In violation of the Labor
                             16     Code and IWC Wage Orders, Plaintiff and Class Members did not receive all meal
                             17     periods or payment of one additional hour of pay at their regular rate of pay when
                             18     they did not receive a compliant meal period.
                             19           27.    Plaintiff is informed, and believes, and alleges, Defendants knew or
                             20     should have known Plaintiff and Class Members were entitled to receive all rest
                             21     breaks or payment of one additional hour of pay at the regular rate of pay when
                             22     they did not receive a compliant rest period. In violation of the Labor Code and
                             23     IWC Wage Orders, Plaintiff and Class Members did not receive all rest breaks or
                             24     one additional hour of pay when they did not receive a compliant rest period.
                             25                             FLSA COLLECTIVE ACTION
                             26           28.    Plaintiff brings the First Cause of Action for violations of FLSA
                             27     Section 16(b), 29 U.S.C. § 216(b), on behalf of all Covered Employees during the
                             28     FLSA Class Period.
                                                                            -5-
                                                                   Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.7 Page 7 of 15



                              1           29.    At all relevant times, Plaintiff and Covered Employees have been
                              2     similarly situated, with similar pay provisions, and been subject to Defendants’
                              3     common practices, policies and procedures of willfully failing to pay legally
                              4     required time-and-a-half rates for work in excess of 40 hours per workweek,
                              5     including by failing to include all compensation to determine the regular rate of
                              6     pay. Plaintiff’s claims are similar to those of the other Covered Employees.
                              7           30.    The First Cause of Action is properly brought and maintained as an
                              8     opt-in collective action. FLSA, 29 U.S.C. 216(b). Covered Employees names and
                              9     addresses are readily available from Defendants and can be provided notice by
                             10     first class mail to the last address known to their employer.
                             11           31.    Plaintiff Jose Loreto’s signed consent is attached as Exhibit “A.”
                             12     Plaintiff is informed, believes and alleges many other Covered Employees will
COHELAN KHOURY & SINGER




                             13     sign and file consents to join this lawsuit if given the opportunity to do so.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                              CALIFORNIA CLASS ACTION
                             15           32.    Plaintiff brings this action on behalf of himself and all similarly-
                             16     situated persons in California. Code of Civil Procedure Section 382. The class
                             17     Plaintiff seeks to represent is defined as:
                             18                  Plaintiff Class
                             19                  All Defendants’ non-exempt California employees
                             20                  employed at any time during the period four (4) years before
                                                 the filing of the Complaint to the time of trial.
                             21
                             22           33.    Plaintiff seeks to certify a subclass of employees defined as:
                             23                  California Overtime Subclass
                             24                  All Plaintiff Class members who were not paid all overtime
                                                 wages at the correct regular rate of pay for hours worked
                             25                  over eight (8) hours per day or forty (40) hours per week.
                             26     ///
                             27     ///
                             28     ///
                                                                              -6-
                                                                     Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.8 Page 8 of 15



                              1           34.    Plaintiff seeks to certify a subclass of employees defined as:
                              2                  Waiting Time Subclass
                              3                  All Plaintiff Class members to whom Defendants failed to
                                                 pay all wages due to them upon termination or resignation.
                              4
                              5           35.    Plaintiff seeks to certify a subclass of employees defined as:
                              6                  Wage Statement Subclass
                              7                  All members of the Plaintiff Class to whom Defendants
                                                 improperly failed to provide accurate itemized wage
                              8                  statements under Labor Code § 226(b).
                              9
                             10           36.    Plaintiff seeks to certify a subclass of employees defined as:
                             11                  Premium Wage Subclass
                             12                  All members of the Plaintiff Class who were paid premium
COHELAN KHOURY & SINGER




                                                 wages for a meal period not provided or a rest period not
                             13
   605 C Street, Suite 200
    San Diego, CA 92101




                                                 permitted or authorized.
                             14
                             15           37.    Plaintiff seeks to certify a subclass of employees defined as:
                             16                  UCL Subclass

                             17                  All members of the California Overtime Subclass.
                             18           38.    This action has been brought and may be maintained as a class action
                             19     pursuant because there is a well-defined common interest of many persons and it
                             20     is impractical to bring them all before the court. Code of Civil Procedure § 382.
                             21     Plaintiff reserves the right to modify the Class description or further divide it into
                             22     subclasses or limit it to particular issues. Rule 3.765(b). California Rules of Court,
                             23           39.    Ascertainability:    The     proposed    Class   and    Subclasses    are
                             24     ascertainable because they can be identified and located using Defendants’ payroll
                             25     and personnel records.
                             26           40.    Numerosity: The potential members of the Class and Subclasses as
                             27     defined is so numerous that joinder of all members would be infeasible and
                             28     impractical. The disposition of their claims through this class action will benefit

                                                                              -7-
                                                                     Class Action Complaint
                                  Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.9 Page 9 of 15



                              1     both the parties and this Court. The number of members of the Class and
                              2     Subclasses is unknown to Plaintiff, but is estimated to be in excess of 100
                              3     individuals. The number and identity of members can be readily ascertained using
                              4     Defendants’ records.
                              5           41.    Typicality: Plaintiff’s claims are typical of Class and Subclass
                              6     Member’s because all sustained similar injuries and damages arising out of
                              7     Defendant’s common course of conduct in violation of law and the injuries and
                              8     damages of all members of the Class and Subclasses were caused by Defendant’s
                              9     wrongful conduct in violation of law, as alleged.
                             10           42.    Adequacy: Plaintiff is an adequate representative of the Class and
                             11     Subclasses, will fairly protect the interests of Class and Subclass members, has no
                             12     interests antagonistic to Class and Subclass members, and will vigorously pursue
COHELAN KHOURY & SINGER




                             13     this suit. Plaintiff’s attorneys are competent, skilled and experienced in litigating
   605 C Street, Suite 200
    San Diego, CA 92101




                             14     large employment law class actions.
                             15           43.    Superiority: A class action is superior to other available means for
                             16     the fair and efficient adjudication of this controversy. Each Class member has
                             17     been damaged, and is entitled to recovery, by Defendant’s unlawful policies. A
                             18     Class action will allow litigation of claims in the most efficient and economical
                             19     manner for the parties and judicial system. Plaintiff is unaware of any likely
                             20     difficulties in managing this action that precludes a class action.
                             21           44.    The predominating common questions of law and fact include:
                             22           a.     Whether Defendants violated the law by failing to properly calculate
                             23                  Plaintiff Class members’ regular rate of pay;
                             24           b.     Whether Defendants violated California law by failing to properly
                             25                  compensate Plaintiff Class members for all overtime hours;
                             26           c.     Whether Defendants violated federal law by failing to properly
                             27                  compensate Plaintiff Class members for all overtime hours;
                             28           d.     Whether Defendants violated California law by failing to properly
                                                                             -8-
                                                                    Class Action Complaint
                              Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.10 Page 10 of 15



                              1               compensate Plaintiff Class members for all compensation based on
                              2               the regular rate of pay;
                              3         e.    Whether Defendants violated § 226 by failing to provide Plaintiff
                              4               Class members with accurate itemized wage statements;
                              5         f.    Whether the Plaintiff Class is entitled to waiting time penalties under
                              6               § 203;
                              7         g.     Whether Defendants violated Labor Code §§ 203, 226, 1194; IWC
                              8               Wage Order 7-2001, and other applicable IWC Wage Orders, and
                              9               whether that establishes a violation of fundamental public policy;
                             10         g.    Whether Plaintiff Class and Subclasses are entitled to equitable relief
                             11               pursuant to Business and Professions Code, §§ 17200, et seq.
                             12                                CAUSES OF ACTION
COHELAN KHOURY & SINGER




                             13                            FIRST CAUSE OF ACTION
   605 C Street, Suite 200
    San Diego, CA 92101




                                              Failure to Pay Overtime Wages [FLSA - 29 USC § 207]
                             14
                             15         45.   Plaintiff incorporates the preceding paragraphs of this Complaint.
                             16         46.   At all relevant times, each Defendant has been, and continues to be,
                             17   an “employer” engaged in “interstate commerce” within the meaning of FLSA, 29
                             18   U.S.C. § 203, and each Defendant has employed, and continues to employ the
                             19   Covered Employees as “employee[s]” within the meaning of the FLSA.
                             20         47.   Defendant employed Plaintiff and the FLSA Covered Employees to
                             21   work, and they did work, in excess of forty (40) hours per week.
                             22         48.   Defendant failed to pay Plaintiff and the FLSA Covered Employees
                             23   for work in excess of forty (40) hours per week at one and one half times the
                             24   regular rate of pay for each Employee.
                             25         49.   Plaintiff seeks judgment against Defendant on his own behalf, and on
                             26   behalf of each FLSA collective employee, for all unpaid wages, including
                             27   overtime wages owed by Defendant, together with an award of an additional equal
                             28   amount as liquidated damages, and costs, interest, and reasonable attorneys’ fees.
                                                                          -9-
                                                                 Class Action Complaint
                              Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.11 Page 11 of 15



                              1                               SECOND CAUSE OF ACTION
                                                   Failure to Pay Overtime Wages [Labor Code § 1194]
                              2
                                        (Plaintiff and the California Overtime Subclass against Each Defendant)
                              3
                              4            50.   Plaintiff incorporates the preceding paragraphs of this Complaint.
                              5            51.     Defendant employed Plaintiff and Class Members to work, and
                              6   they did work, in excess of eight hours per day and forty hours per week.
                              7            52.     Defendant failed to pay Plaintiff and Class Members for work in
                              8   excess of eight hours per day and forty hours per week at one and one half times
                              9   the regular rate of pay in violation of Labor Code § 1194.
                             10            53.   Defendants’ unlawful acts deprived Plaintiff and Class Members of
                             11   overtime wages in amounts to be determined at trial, and they are entitled to
                             12   recover these amounts, along with interest, attorneys’ fees, and costs.
COHELAN KHOURY & SINGER




                             13                               THIRD CAUSE OF ACTION
   605 C Street, Suite 200
    San Diego, CA 92101




                                             Failure to Pay Wages Due at Termination [Labor Code § 203]
                             14            (Plaintiff and the Waiting Time Subclass against Each Defendant)
                             15
                             16            54.   Plaintiff incorporates the preceding paragraphs of this Complaint.
                             17            55.   Defendants had a consistent and uniform policy, practice and
                             18   procedure of willfully failing to pay their employees all final wages due within the
                             19   time required by law. Labor Code §§ 201 and 202. An employer that willfully
                             20   fails to timely pay such wages must, as a penalty, continue to pay an employee’s
                             21   wages until the back wages are paid in full or an action is commenced. Labor
                             22   Code § 203. The penalty cannot exceed 30 days of wages.
                             23            56.   Waiting Time Subclass Members no longer work for Defendants.
                             24            57.   Defendants knew wages were due them, but willfully failed to pay
                             25   Waiting Time Subclass Members all wages due at termination or within seventy-
                             26   two (72) hours of resignation, in violation of Labor Code § 203.
                             27   ///
                             28   ///

                                                                            - 10 -
                                                                   Class Action Complaint
                              Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.12 Page 12 of 15



                              1                            FOURTH CAUSE OF ACTION
                                         Failure to provide itemized wage statements [Labor Code § 226(a)]
                              2
                                        (Plaintiff and the Wage Statement Subclass against Each Defendant)
                              3
                              4          58.   Plaintiff incorporates all preceding paragraphs of this Complaint.
                              5          59.   Defendants are required to provide wage statements itemizing all
                              6   deductions from payment of wages and to accurately report, among other things,
                              7   total hours worked by Plaintiff and proposed Class members, and all hourly rates
                              8   earned. Labor Code § 226. Defendants knowingly and intentionally failed to
                              9   comply with this provision by, among other things, providing wage statements to
                             10   Plaintiff and Class Members which failed to accurately set forth all compensation
                             11   at the correct hourly rates earned.
                             12          60.      Based on Defendants’ knowing and intentional failure to provide
COHELAN KHOURY & SINGER




                             13   accurate itemized wage statements, Plaintiff Wage Statement Subclass members
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   are entitled to actual damages or penalties not to exceed $4,000 for each employee
                             15   together with interest and attorneys’ fees and costs.
                             16                             FIFTH CAUSE OF ACTION
                                            Failure to provide all premium wages [Labor Code § 226.7]
                             17
                                        (Plaintiff and the Premium Wage Subclass against Each Defendant)
                             18
                             19          61.   Plaintiff incorporates all preceding paragraphs of this Complaint.
                             20          62.   When its non-exempt employees are not provided compliant meal
                             21   periods or are not authorized or permitted compliant rest periods, Defendants are
                             22   required to pay such employees premium wages of one (1) hour of pay at their
                             23   regular rate of compensation for each day the meal or rest period was not provided
                             24   or permitted.
                             25          63.   Defendants failed to comply with Labor Code § 226.7 by failing to
                             26   provide or correctly calculate Subclass members’ regular rate for premium wages.
                             27   ///
                             28   ///

                                                                           - 11 -
                                                                  Class Action Complaint
                              Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.13 Page 13 of 15



                              1                              SIXTH CAUSE OF ACTION
                                                       Violations of the Unfair Competition Law
                              2
                                                    [Business and Professions Code §§ 17200 et seq.]
                              3         (Plaintiff and the Overtime Wage Subclasses against each Defendant)
                              4          64.   Plaintiff incorporates all preceding paragraphs of this Complaint.
                              5          65.   Defendants’ failure to pay Plaintiff and Class Members for all hours
                              6   worked, as required by Wage Orders and the Labor Code, constitutes unlawful
                              7   activity prohibited by Business and Professions Code §§ 17200, et seq.
                              8          66.   Defendants’ actions constitute false, unfair, fraudulent and deceptive
                              9   practices, within the meaning of Business and Professions Code, §§ 17200, et seq.
                             10          67.   Plaintiff is entitled to an injunction, specific performance under
                             11   Business and Professions Code, § 17202, and other equitable relief against such
                             12   unlawful practices in order to prevent future loss, for which there is no adequate
COHELAN KHOURY & SINGER




                             13   remedy at law, and to avoid a multiplicity of lawsuits. Plaintiff brings this cause
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   individually and as a member of the general public as a representative of all others
                             15   subject to Defendants’ unlawful acts and practices.
                             16          68.   This cause of action is brought as a cumulative remedy and is
                             17   intended as an alternative remedy for restitution for Plaintiff, and each Plaintiff
                             18   Class Member, for the four (4) year period before the filing of this Complaint, and
                             19   as the primary remedy during the fourth year before the filing of this Complaint.
                             20   Business and Professions Code § 17205.
                             21          69.   As a result of Defendants’ unlawful and unfair business practice of
                             22   failing to pay earned wages, each Plaintiff Class Member has suffered damages
                             23   and is entitled to restitution in an amount according to proof.
                             24          70.   The illegal conduct alleged is continuing and there is no indication
                             25   Defendants will discontinue such activity. Plaintiff alleges if Defendants are not
                             26   enjoined from the conduct set forth in this Complaint, they will continue to fail to
                             27   pay all overtime, premium, and final wages as required by law.
                             28   ///

                                                                           - 12 -
                                                                  Class Action Complaint
                              Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.14 Page 14 of 15



                              1         71.    Plaintiff further requests the court issue a preliminary and permanent
                              2   injunction prohibiting Defendants from continuing to fail to pay overtime wages
                              3   at the lawful regular rate.
                              4                                 PRAYER FOR RELIEF
                              5         Plaintiff prays for judgment as follows:
                              6         A.     Determine this action may be maintained as a class action with
                              7   Plaintiff as Class Representative and Plaintiff’s counsel as Class Counsel;
                              8         B.     Determine this action may be maintained as a collective action, with
                              9   Plaintiff serving as Class Representative and his counsel serving as Class Counsel;
                             10         C.     For Facilitated Notice under 29 USC § 216(b);
                             11         D.     All overtime wages, and interest, and an equal amount as liquidated
                             12   damages pursuant to the FLSA, 29 U.S.C. § 207, et seq;
COHELAN KHOURY & SINGER




                             13         E.     Attorneys’ fees and costs pursuant to statute, including, but not
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   limited to, 29 USC § 216;
                             15         F.     Determine Defendants failure to pay overtime and premium wages to
                             16   Plaintiff and Class members violates IWC Wage Orders, regulations and statutes;
                             17         G.     Defendants be ordered to pay and judgment entered for overtime and
                             18   premium wages for Plaintiff and Plaintiff Subclass members, according to proof;
                             19         H.     Defendants be ordered to pay and judgment entered for Labor Code §
                             20   226 penalties to Plaintiff and Plaintiff Subclass member, according to proof;
                             21         I.     Defendants be ordered to pay and judgment entered for Labor Code §
                             22   203 penalties to Plaintiff and each Plaintiff Subclass member, according to proof;
                             23         J.     Defendants be found to have engaged in unfair competition in
                             24   violation of Business and Professions Code § 17200 and be ordered to pay
                             25   restitution to Plaintiff, and each Plaintiff Class member, due to Defendants’
                             26   unlawful and unfair competition, including disgorgement of wrongfully obtained
                             27   profits, and wrongfully withheld wages, according to proof, and interest, under
                             28   Business and Professions Code §§ 17203 and 17204;
                                                                           - 13 -
                                                                  Class Action Complaint
                              Case 3:19-cv-01366-GPC-MSB Document 1 Filed 07/23/19 PageID.15 Page 15 of 15



                              1         K.     Defendant be enjoined from further acts of unfair competition and
                              2   specifically from failing to pay Class Members overtime wages;
                              3         L.     Plaintiff, Plaintiff Class members, and Subclass members be awarded
                              4   attorneys’ fees and costs pursuant to statute, including, but not limited to, Labor
                              5   Code § 1194, and Code of Civil Procedure § 1021.5;
                              6         M.     Determine the appropriate remedy to compensate Plaintiff, Class and
                              7   Subclass members, as required to promote fairness and justice, including but not
                              8   limited procedures for compensation, and fluid recovery if appropriate;
                              9         N.      Prejudgment Interest; and
                             10         O.     Any other relief the court deems proper.
                             11                                     COHELAN KHOURY & SINGER
                                                                    FERRARO EMPLOYMENT LAW, INC.
                             12
COHELAN KHOURY & SINGER




                             13
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Dated: July 23, 2019              By: s/ Jeff Geraci
                                                                           Jeff Geraci, Esq.
                             15                                     Attorneys for Plaintiff Jose Loreto, on behalf of
                             16                                     himself and all others similarly situated
                             17
                             18                             DEMAND FOR JURY TRIAL
                             19   Plaintiff demands a jury trial of all claims triable as of right by jury.
                             20                                     COHELAN KHOURY & SINGER
                                                                    FERRARO EMPLOYMENT LAW, INC.
                             21
                             22
                             23   Dated: July 23, 2019              By: s/ Jeff Geraci
                                                                           Jeff Geraci, Esq.
                             24                                     Attorneys for Plaintiff Jose Loreto, on behalf of
                             25                                     himself and all others similarly situated
                             26
                             27
                             28
                                                                            - 14 -
                                                                   Class Action Complaint
